Order, Supreme Court, New York County (Donna M. Mills, J.), entered November 14, 2012, which denied petitioner’s motion to renew respondent’s motion to dismiss the petition, unanimously affirmed, without costs.
Much of the evidence that petitioner submitted on her motion to renew had been submitted by her in support of the petition and therefore was not “new” (CFLR 2221 [e] [2]; see Melcher v Apollo Med. Fund Mgt. L.L.C., 105 AD3d 15, 23 [1st Dept 2013]). Insofar as any of the evidence was new but could have been presented in opposition to respondent’s motion to dismiss, petitioner offered no justification for the failure to present the evidence on the prior motion (CFLR 2221 [e] [3]). Insofar as any of the evidence was new and previously unavailable, the evidence would not have changed the prior determination (CFLR 2221 [e] [2]), which denied the petition and dismissed the proceeding as barred by petitioner’s conceded failure to file a timely notice of claim (Education Law § 3813 [1]) and by the statute of limitations (CFLR 217 [1]).
Concur — Mazzarelli, J.E, Moskowitz, DeGrasse, Manzanet-Daniels and Kapnick, JJ.